Citation Nr: 0430882	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  95-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
ulcerative colitis.



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945, and from December 1948 to March 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The RO, in pertinent part, denied entitlement to a rating in 
excess of 10 percent for ulcerative colitis.  





On October 13, 1999 the Board denied entitlement to an 
evaluation in excess of 10 percent for ulcerative colitis.

In February 2001, the Secretary, with which the appellant 
consented in June 2001, filed a motion with the United States 
Court of Appeals for Veterans Claims (CAVC) to vacate and 
remand the October 13, 1999 Board decision for readjudication 
in light of new statutory requirements for processing 
veterans' claims.

In October 2001 the CAVC issued an Order vacating the Board's 
October 13, 2001 decision and remanding the claim for 
readjudication consistent with the Order.

In September 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In August 2004 the RO most recently affirmed the previous 
denial of entitlement to an evaluation in excess of 10 
percent for ulcerative colitis.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes the ulcerative colitis is productive of not more 
than moderate impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.114, 
7323 (effective prior and subsequent to July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
was hospitalized in 1951 for ulcerative colitis.  Service 
connection was granted for the disability in October 1959.  

VA outpatient treatment records have been associated with the 
claims files.  The records evidence intermittent complaints 
of, diagnosis of and treatment for ulcerative colitis.  The 
veteran sought treatment for occasional blood in the stools 
in April 1993.  The assessment was colitis.  In May 1993, 
ulcerative colitis was again diagnosed.  In August 1993, an 
assessment of colitis in remission was made.  In November 
1993, the assessment was colitis.  In February 1995, the 
veteran complained of blood in his stools.  The assessment 
was chronic ulcerative colitis. 

VA hospitalization records have been associated with the 
claims files.  The veteran was hospitalized primarily for the 
disability in May 1964, September 1965, May 1969, May 1973, 
October 1977, February 1979, and March 1979.  The veteran was 
hospitalized in February 1993 because of the presence of 
blood in the stools for three days.  He had not been bothered 
by ulcerative colitis since 1979.  The pertinent diagnosis 
was history of ulcerative colitis, questionable exacerbation, 
rule out polyp or tumor.  A separate hospitalization record 
for the period from February 1993 to March 1993 included the 
pertinent diagnosis of chronic ulcerative colitis and flare 
of acute colitis and bleeding.  It was noted on the 
hospitalization record that the last significant flare of 
ulcerative colitis was in 1979.  

Private treatment records have been associated with the 
claims files.  The records evidenced intermittent complaints 
of, diagnosis of and treatment for ulcerative colitis.  In 
May 1994, the pertinent assessment was stable ulcerative 
colitis.  A separate treatment record dated in May 1994 
included the assessment of history of ulcerative colitis.  

Random biopsies of the colon conducted in December 1994 
revealed mild acute and chronic inflammation which was non-
specific and benign.  A separate treatment record dated in 
December 1994 included the assessment of history of 
ulcerative colitis with intermittent nausea although no 
clinical features of colitis were present at that time.  
Chronic colitis was noted in January 1995.  In March 1995, 
the veteran reported that he had two to three formed stools 
with bloody mucous.  He also reported lower abdominal 
cramping but no nocturnal awakening, weight loss or diarrhea.  
The pertinent assessment was inflammatory bowel disease 
probably ulcerative colitis.  Chronic ulcerative colitis was 
noted to be stable in April 1995.  

In June 1995, a colonoscopy with polypectomy was conducted.  
The veteran had sought treatment for persistent rectal 
bleeding.  The impression from the examination was mild 
pancolitis.  Other treatment records dated in June 1995 
recorded complaints of rectal bleeding.  In August 1995, 
chronic ulcerative colitis with rectal bleeding was included 
as an assessment.  A separate treatment record dated in 
August 1995 included the assessment of chronic ulcerative 
colitis with severe rectal inflammation.  In January 1996, it 
was noted that the veteran had chronic ulcerative colitis 
which had apparently improved.  In February 1996, the chronic 
ulcerative colitis was found to be stable.  In March 1996, 
the chronic ulcerative colitis was quiet.  

Numerous VA examinations were conducted.  The diagnosis in 
September 1961 was history of recurrent episodes of colitis, 
quiescent at the time of the examination.  In April 1967, the 
diagnosis was history of and clinical evidence of ulcerative 
colitis, controlled by medication.  In January 1974, the 
pertinent diagnosis was ulcerative colitis by history, 
currently in remission.  In March 1978, the pertinent 
diagnosis was chronic ulcerative colitis.  In May 1993, the 
veteran reported having one to two bowel movements per day 
which were well formed.  He did not notice any gross blood 
loss.  He was receiving medication for the ulcerative 
colitis.  The pertinent diagnosis was history of ulcerative 
colitis, currently under therapy with minimal findings.  The 
veteran had not lost weight.  


The most recent VA examination was conducted in September 
1998.  It was noted that the veteran had last been seen one 
year prior.  Since that time, he had not been bothered by 
blood in the rectum.  He did complain of constipation.  The 
constipation was noted to be somewhat aggravated by 
medication the veteran was taking.  The assessment from the 
examination was ulcerative colitis in remission.  

A September 1999 private colonoscopy shows pertinent 
postoperative diagnoses of ulcerative colitis in remission, 
and pancolonic diverticulosis.

Submitted in support of the claim for an increased evaluation 
for ulcerative colitis was a substantial quantity of medical 
documentation, records, treatment reports, etc., which 
essentially reflected either duplicative outdated evidence 
already previously associated with the claims file, or 
unrelated medical evidence referable to disorders not at 
issue.

VA conducted a special gastrointestinal examination of the 
veteran in October 2002.  The examiner recorded that the 
claims file had been made available for review in conjunction 
with the examination.  The veteran was noted to weigh 133 
pounds.  He had weighed 142 pounds in January 2000.  He had 
lost about 6 to 10 pounds.  He denied any difficulty 
swallowing.  Appetite had not been good.  He averaged 3 or 4 
hard stools per day and had had hard stools for about three 
years.  He had not noted blood.  He had had to take a powder 
and prune juice to get his bowels to work.  Occasionally he 
had fecal incontinence.  Abdominal pain was described as 
moderate.  It was 3/4 in the left lower quadrant, and constant 
without radiation.  He had not had nausea or vomiting.

The examiner noted that on examination the veteran did not 
look malnourished.  Musculature looked normal.  Rectal 
examination revealed no smear and was guaiac negative.  The 
diagnostic impression was chronic ulcerative colitis probably 
in remission.  At present he was having no attacks of 
ulcerative colitis.  He had mild pain in the left lower 
quadrant which the examiner did not feel was related to 
ulcerative colitis.  He had not had exacerbations for at 
least over two years.




The examiner recorded he did not feel that the veteran was 
malnourished.  His health was stable during remissions.  
There was no evidence of anemia.  There was no evidence that 
he experienced general debility.  There was no evidence of 
serious complications of ulcerative colitis such as liver 
abscess.  A September 2000 colonoscopy showed diverticulosis, 
some chronic inflammation on biopsies and some pseudopolyps.  
This would indicate that the histologic grade of ulcerative 
colitis was not completely zero but would be grade 1.  The 
examiner noted that in November 2000 he had an episode of 
hematemesis and a gastroscope which was negative.  

In an addendum to the examination report the examiner 
provided a diagnostic impression of chronic ulcerative 
colitis, probably in remission although the veteran's most 
recent biopsies were compatible with very mild disease 
indicating that his ulcer colitis was subclinical and 
asymptomatic.

A VA examiner conducted a review of the veteran's claims file 
in June 2003.  The examiner opined that the veteran's mild 
pancolitis and multiple small polyps were related to his 
service-connected ulcerative colitis.  He felt it was less 
likely or unlikely that hemorrhoids were related to 
ulcerative colitis.  He recorded that it was more likely than 
not that diverticulosis was related to the service-connected 
colitis.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2004).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2004).  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  


The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2004).

The veteran is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7323 for ulcerative colitis at 10 percent.  
The schedular criteria call for a 10 percent disability 
evaluation for moderate symptoms of ulcerative colitis with 
infrequent exacerbations; a 30 percent disability evaluation 
is warranted for moderately severe symptoms with frequent 
exacerbations; a 60 percent disability evaluation is 
warranted for severe symptoms with numerous attacks a year 
and malnutrition, with the health only fair during 
remissions; and a 100 percent disability evaluation is 
warranted for pronounced symptoms resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114 Diagnostic 
Code 7323 (effective prior and subsequent to July 2, 2001).

Diverticulitis is rated as for irritable colon syndrome, 
peritoneal adhesions, or colitis, ulcerative, depending upon 
the predominant disability picture.  38 C.F.R. § 4.114; 
Diagnostic Code 7327 (2004).

It must be noted that the terms such as "moderate" and 
"severe" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (2004).  It 
should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2004).
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
February 1993 claim appeared substantially complete on its 
face.  

The veteran has clearly identified the disability in question 
and the benefit sought.  Further, he referenced the bases for 
the claim.  He essentially is claiming an evaluation in 
excess of 10 percent for his service-connected ulcerative 
colitis.

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the February 1994 rating decision, 
October 1994 statement of the case, February 1995 
supplemental statement of the case, May 1995 rating decision, 
August 1995 supplemental statement of the case, January 1996 
rating decision, January 1996 supplemental statement of the 
case, March 1997 supplemental statement of the case, October 
1998 supplemental statement of the case, December 1998 
supplemental statement of the case, and August 2004 
supplemental statement of the case.  

In the August 2004 letter the RO explained the provisions of 
the VCAA.  In the August 2004 supplemental statement of the 
case, the RO provided the full criteria of the VCAA and made 
it clear that it had applied them to the veteran's claim.

The April 2004 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  

The RO obtained all pertinent VA and private medical 
documentation addressing the disability at issue.  As the 
Board noted earlier, the additional evidence obtained 
subsequent to a remand of the case from the CAVC was not 
pertinent to the disability at issue.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the August 2004 letter and August 2004 
supplemental statement of the case, as well as earlier noted 
RO actions, the veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  The veteran has been afforded formal VA 
examinations as well as a medical file review of his claim to 
ascertain whether additional gastrointestinal disabilities 
found on examination are related to his ulcerative colitis, 
the disability at issue.

Additionally, it is noted that in a previous decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In the instant case, the veteran was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the August 2004 letter from the 
RO.  This letter did indicate that the veteran should respond 
within 60 days; however, an additional supplemental statement 
of the case was issued during the same month and year, and 
again afforded the veteran 60 days to respond with additional 
argument and/or evidence.  He was notified of the specific 
provisions of the VCAA in the August 2004 supplemental 
statement of the case wherein his claim was again reviewed on 
a de novo basis.  In September 2004, the veteran waived the 
60 day period provided and requested that his case be 
returned to the Board for further appellate review.

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had 
sufficient time to respond to VCAA notices, that he has given 
no indication of additional evidence that has not been 
obtained, and that he has specifically requested that his 
case be returned to the Board for further appellate review, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, (codified at 38 U.S.C. § 
5103(b)).  

As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is again noted that the veteran was afforded VA 
examinations and medical review.  Accordingly, additional 
examination of the veteran or another medical opinion is not 
warranted.  The requirements of the VCAA have been 
substantially met by the RO.  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist him in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to August 2004, when the veteran was 
notified of the VCAA.  However, the case was reviewed de novo 
on subsequent occasions, and he was again notified of the 
impact of the VCAA of 2000 on his claim in the August 2004 
supplemental statement of the case at which time he was 
furnished the specific provisions of this law.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in February 1993.  Thereafter, in the February 1994 
rating decision, the RO denied the claim.  Only after that 
rating action was promulgated did the AOJ provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  See the references to the 
documents issued to the veteran set out above.  




Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  



Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims to reopen, 
nor the initial claim of service connection for a dental 
disorder, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).
Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Increased Evaluation

After a review of the veteran's entire evidentiary record, 
the Board finds that a rating in excess of 10 percent is not 
warranted for ulcerative colitis.  Review of the evidence of 
record demonstrates that at the time of the September 1998 VA 
examination, the examiner determined that ulcerative colitis 
was in remission.  It was noted on the examination report 
that the last time the veteran was seen for the disability 
was approximately one year earlier.  The only symptomatology 
associated with ulcerative colitis was some constipation 
which was somewhat exaggerated by medication.  The most 
recent previous VA hospitalization for the disability was 
noted to have occurred from February to March 1993.  

The last VA outpatient treatment records which address the 
disability at issue dated in January, February and March of 
1995 demonstrate that it was stable.  The main symptomatology 
associated with the disability was the presence of blood in 
the stools.  It is well to note that the substantial quantity 
of medical treatment reports associated with the claims file 
subsequent a return of the case from the CAVC is 
overwhelmingly negative for any exacerbations of ulcerative 
colitis.  In a fact, a private colonoscopy taken in 1999 
concluded in a pertinent postoperative diagnosis of 
ulcerative colitis in remission.

The veteran was nonetheless afforded additional examination 
by VA in October 2002.  Again, on the basis of rather 
extensive review of the claims file and exhaustive 
examination, the examiner could find no clinical evidence of 
ulcerative colitis which he concluded was in all probability 
in remission.  Additional review of the claims file in June 
2003 disclosed that pancolitis and multiple small polyps were 
manifestations of the service-connected ulcerative colitis 
disability at issue.

The Board's application of the pertinent governing criteria 
does not permit a grant of entitlement to an increased 
evaluation.  In this regard, the Board notes that to warrant 
the next higher evaluation of 30 percent under the applicable 
diagnostic code 7323, the record would have to show 
moderately severe ulcerative colitis with frequent 
exacerbations.  As the Board noted earlier on multiple 
occasions, the evidentiary record repeatedly shows that 
ulcerative colitis is in remission.

The current 10 percent evaluation contemplates not more than 
moderate impairment with infrequent exacerbations.  The 
evidentiary record continues to show a quiescent status for 
ulcerative colitis, thereby precluding assignment of an 
increased evaluation with application of pertinent governing 
criteria.  No question has been presented as to which of two 
evaluations would more properly classify the level of 
severity of ulcerative colitis.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for ulcerative colitis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  As the Board has repeatedly pointed out, 
ulcerative colitis is in remission.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his ulcerative colitis.  
No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
ulcerative colitis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



